IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ESTATE OF ROSALIND T.            : No. 103 MAL 2016
SNYDER, AN ALLEGED                      :
INCAPACITATED PERSON                    :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
PETITION OF: ROSALIND T. SNYDER         :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of May, 2016, the Petition for Allowance of Appeal is

DENIED.